Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 11, 2014

The Court of Appeals hereby passes the following order:

A15A0571. JEFFREY MCLENDON v. THE STATE.

      In 2000, Jeffrey McLendon was convicted of kidnapping, aggravated assault,
and possession of a firearm during the commission of a crime. McClendon appealed,
and his convictions were affirmed. See McLendon v. State, 258 Ga. App. 133 (572
SE2d 763) (2002). In 2014, McLendon filed a motion to correct void sentence,
arguing that his sentence was void under Garza v. State, 284 Ga. 696 (670 SE2d 73)
(2008), which redefined the asportation element of kidnapping.       The trial court
denied his motion, and he filed this direct appeal. We lack jurisdiction.
      A direct appeal lies from an order denying or dismissing a motion to correct a
void sentence only if the defendant raises a colorable claim that the sentence is, in
fact, void or illegal. See Harper v. State, 286 Ga. 216, n.1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
when the trial court imposes punishment that the law does not allow. See Jordan v.
State, 253 Ga. App. 510, 511 (1) (559 SE2d 528) (2002). Here, McLendon’s
argument is a challenge to his convictions, not to his sentence. Accordingly, this
appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     12/11/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.